Citation Nr: 1704037	
Decision Date: 02/09/17    Archive Date: 02/23/17

DOCKET NO.  07-16 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a disability manifested by fatigue, to include as due to a service-connected anxiety disorder.

2.  Entitlement to service connection for a respiratory disability, to include as due to a service-connected anxiety disorder. 

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to service connection for erectile dysfunction.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. N. Poulson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1991 to September 1995. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran appeared at a Travel Board hearing in August 2009.

This matter was most recently remanded in August 2014 for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

With respect to the sleep apnea and erectile dysfunction claims, the Veteran requested a video conference hearing on the November 2015 VA Form 9.  As such, remand is warranted so that the Veteran may be afforded the requested hearing.

With respect to the respiratory disability claim, after issuance of the January 2016 Supplemental Statement of the Case (SSOC), the Veteran's representative submitted an article abstract discussing the relationship between respiratory disease and anxiety disorder.  See October 2016 Brief.  Any pertinent evidence submitted by a claimant or his representative after an appeal is certified to the Board must be referred to the AOJ, unless such evidence is accompanied by a waiver of consideration by the AOJ or the Board determines that the benefit(s) to which the evidence relates may be fully allowed on appeal without such referral.  38 C.F.R. 
§ 20.1304 (c) (2016); see Disabled American Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (holding that appellants are denied "one review on appeal to the Secretary" when the Board considers additional evidence without having to remand the case to the AOJ for initial consideration, and without having to obtain the appellant's waiver).  No waiver has been submitted, and the automatic waiver provision of 38 U.S.C.A. § 7105 (e) does not apply.  Thus, a remand is required so that an SSOC may be issued.

The Veteran contends, in the alternative, that his fatigue is secondary to his currently diagnosed respiratory disability.  See March 2016 VA Form 646.  The fatigue issue is inextricably intertwined with the issue of entitlement to service connection for a respiratory disability.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Thus, the Board will defer adjudication of this issue.

Accordingly, the case is REMANDED for the following action:

1. Schedule a video conference hearing before a member of the Board with respect to the issues of entitlement to service connection for sleep apnea and erectile dysfunction.  Notify the Veteran (at his current address) of the date and time of the hearing.  After the hearing is conducted, or in the event the Veteran withdraws his hearing request or fails to report for the hearing, the claims file should be returned to the Board in accordance with appellate procedures.
2. After completing any additional indicated development, the AOJ must readjudicate the issues of entitlement to service connection for a disability manifested by fatigue and a respiratory disability, to include consideration of the additional evidence obtained since it last adjudicated these claims, specifically including the October 2016 Brief.  The Veteran and his representative must be afforded an opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




